DYK, Circuit Judge,
concurring in part and dissenting in part.
I agree with the majority insofar as it sustains the administrative judge’s finding that Gregory Dillon’s (“petitioner’s”) air quality complaints were not a contributing factor in his removal, and that the two weeks’ notice and poor evaluation arguments lack merit. I also agree that there is substantial evidence that would support a finding that the petitioner would have been dismissed even absent the statements he alleged were protected.
However, I conclude that the petitioner’s disclosures about the “One Year Rule” and the Guatemalan rape case likely constituted protected activity under the 'Whistle-blowers Protection Act of 1989, Pub.L. No, 101-12, 103 Stat. 16 (codified in scattered sections of 5 U.S.C.), and should not have been relied on by the administrative judge in finding that the petitioner was “insubordinate” and would have been dismissed regardless of the alleged disclosures. I would therefore remand for further findings by the administrative judge to ensure that protected activity played no role in the administrative judge’s finding that the petitioner would have been dismissed regardless of the disclosures.